DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0156295 A1).

As to claim 1, Wang et al. discloses a camera module (Fig.13) comprising:
a chip scale package (Fig.13: photosensitive chip 121E) including an image sensor (Fig.13: photosensitive region 1211E);
a lens assembly (Fig.13: the combination of lens 20E and driver 30E) configured to focus image light to the image sensor ([0107]: “a driver 30 that can drive the lens 20 to move back and forth along 
molding compound (Fig.13: the combination of the molding portion main body 111E and the light shielding layer 112E) disposed around the chip scale package ([0136]: the molding portion main body 111E forms at least one through hole corresponding to the photosensitive chip 121E to provide light path of the photosensitive chip 121E), wherein the molding compound shields ambient light from becoming incident onto the image sensor (Fig. 13; [0136]: the light shielding layer 112E covers the outer surface of the molding portion main body 111E, such that it prevents ambient light from entering the chip package from the side).

As to claim 2, Wang et al. discloses the camera module of claim 1, wherein the molding compound is a mounting surface that supports the lens assembly (Fig.13; [0137]: the top of the molding portion 11E is adapted to mount a lens and a drive).

As to claim 3, Wang et al. discloses the camera module of claim 2, wherein the molding compound adheres the lens assembly to the chip scale package (Fig.13; [0137]: the lens 20E and the driver 30E are mounted to the top of the molding portion 11E, it can be considered that the lens and the driver are connected to the photosensitive chip through the molding portion 11E and the circuit board 122E).

As to claim 5, Wang et al. discloses the camera module of claim 1, wherein the molding compound is an epoxy molding compound (EMC) molded around the chip scale package ([0094]: the molding portion main body may be epoxy resin).

As to claim 10, Wang et al. discloses an imaging module (Fig.24: array camera module 1000P) comprising:
a chip scale package (Fig.24: the combination of photosensitive chip 121P and the light transmitting element 40P of the left camera module) including a first image sensor (Fig.24: the photosensitive region 1211P on the left);
a first lens assembly (Fig.24: the combination of the lens 20P and driver 30P of the left camera module) configured to focus image light to the first image sensor ([0107]: “a driver 30 that can drive the lens 20 to move back and forth along the photosensitive path of the photosensitive chip 121 to adjust the focal length of the camera module 100”, focus the light to the image sensor);
a second image sensor (Fig.24: the photosensitive region 1211P of the right camera module);
a second lens assembly (Fig.24: the combination of the lens 20P and driver 30P of the right camera module) configured to focus image light to the second image sensor ([0107]: “a driver 30 that can drive the lens 20 to move back and forth along the photosensitive path of the photosensitive chip 121 to adjust the focal length of the camera module 100”, focus the light to the image sensor); and
molding compound (Fig.24: molding portion 11P) disposed around the first image sensor and disposed around the second image sensor (As shown in Figs.24), wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0183] mentions that the structure of the molding portion 11P is the same as the structure of the molding portion 11E in Fig.13. Thus, the molding portion main body 111P also has a light shielding layer covers the outer surface of the molding portion main body 111P (see [0136]), such that it prevents ambient light from entering the chip package from the side).

As to claim 11, Wang et al. discloses the imaging module of claim 10 further comprising: 
a printed circuit board (PCB) (Fig.24: circuit board 122P), wherein: 
the first image sensor is electrically coupled to the PCB (Fig.24; [0096]: “The lead 123 is electrically connected to the photosensitive chip 121 and the circuit board 122”. In other words, the image sensor chip 121P is electrically connected to the circuit board 112P via leads 123P), and 
the second image sensor is electrically coupled to the PCB (Fig.24: the camera module on the right has the same configuration as the camera module on the left; that is, the image sensor chip 121P of the camera module on the right is electrically connected to the circuit board 122P via leads 123P).

As to claim 12, Wang et al. discloses the imaging module of claim 11 further comprising: 
a connector (Fig.24: leads 123P) configured to: 
deliver first image signals of first images captured by the first image sensor, and deliver second image signals of second images captured by the second image sensor (Fig.24; [0096]: “The lead 123 is electrically connected to the photosensitive chip 121 and the circuit board 122. The lead 123 can be specifically implemented as a gold wire, a copper wire, an aluminum wire, a silver wires or the like in various embodiments of the present invention”; therefore, it is understood that the image signal generated by the image sensor chips 121P is transmitted to the circuit board 122P via leads 123P).

As to claim 13, Wang et al. discloses the imaging module of claim 10, wherein the molding compound is a plastic polymer molded around the first image sensor and the second image sensor ([0094]: the molding portion main body may be made of polystyrene, polyester, polyacrylate, etc., which are plastic polymer).
As to claim 14, Wang et al. discloses the imaging module of claim 10, wherein the first image sensor is disposed adjacent to the second image sensor to share an almost same optical perspective as the second image sensor (As shown in Fig.24, the two camera modules in the array camera module are disposed adjacent to each other). 

As to claim 15, Wang et al. discloses the imaging module of claim 10, wherein the second image sensor is included in a second chip scale package (Fig.24: the combination of photosensitive chip 121P and the light transmitting element 40P of the right camera module corresponds to the claimed second chip scale package).

As to claim 16, Wang et al. discloses the imaging module of claim 10, wherein the molding compound supports the first lens assembly (Fig.24; [0137]: the top of the molding portion 11 is adapted to mount a lens and a drive).

As to claim 17, Wang et al. discloses the imaging module of claim 16, wherein the molding compound adheres the first lens assembly to the chip scale package (Fig.24; [0137]: the lens (20P) and the driver (30P) are mounted to the top of the molding portion (11P), it can be considered that the lens and the driver are connected to the photosensitive chip through the molding portion (11P) and the circuit board (122P)).

As to claim 19, Wang et al. discloses the imaging module of claim 10, wherein the molding compound disposed around the chip scale package is substantially a same width as the first lens assembly (Fig.24: the left half of the molding portion main body 111P corresponds to the molding compound disposed around the chip scale package in the claim. As shown in Fig.24, the left half of the molding portion main body is about the same width as the lens driver 30P).

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0393254 A1).

As to claim 1, Chen et al. discloses a camera module (Fig.11: camera device 110) comprising:
a chip scale package (Fig.11: the combination of image sensor chip 20 and protection glass 34) including an image sensor (Fig.11: image sensor chip 20);
a lens assembly (Fig.11: lens module 60) configured to focus image light to the image sensor (it is inherent that optical lens of a camera is used to focus the light to the image sensor); and
molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) disposed around the chip scale package ([0040]: “The package portion 50 wraps the side wall of the image sensor chip 20”), wherein the molding compound shields ambient light from becoming incident onto the image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side).

As to claim 6, Chen et al. discloses the camera module of claim 1, wherein:
the chip scale package includes a coverglass layer (Fig.11; [0040]: protection glass 34) disposed between the lens assembly and the image sensor (As shown in Fig.11), and
the molding compound surrounds sides of the coverglass layer and the image sensor (As shown in Fig.11).

As to claim 7, Chen et al. discloses the camera module of claim 6, wherein a portion of the molding compound is disposed between the coverglass layer and the lens assembly ([0040]: “The package portion 50 on the peripheral area 343 forms a light shielding layer 55. In other words, the light shielding layer 55 is part of the package portion 50. As shown in Fig.11, the light shielding layer 55 is disposed in between the protection glass 34 and the lens module 60).

As to claim 8, Chen et al. discloses the camera module of claim 1 further comprising:
a printed circuit board (PCB) (Fig.11: printed circuit board 10), wherein the molding compound adheres the chip scale package to the PCB ([0028]: “The package portion 50 is mounted on the printed circuit board 10”; [0040]: “The package portion 50 wraps the side wall of the image sensor chip 20, the side wall of the supporting frame 32, and the peripheral area 343 of the protection glass 34. Therefore, it can be considered that the package portion 50 adheres the image sensor chip 20 and the protection glass 34 to the PCB).

As to claim 9, Chen et al. discloses the camera module of claim 1, wherein the molding compound disposed around the chip scale package is substantially a same width as the lens assembly (Fig.11: the package portion 50 has the same width as the lens module 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0156295 A1) in view of Huang et al. (US 2020/0084349 A1).

As to claim 4, Wang et al. discloses the camera module of claim 2.
Wang et al. fails to disclose an adhesive layer adheres the lens assembly to the molding compound.
However, Huang et al. teaches an adhesive layer adheres the lens assembly to the molding compound (Fig.2; [0053]: lens glue 110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Huang et al. to adhere the lens assembly to the molding compound by an adhesive layer, so as to provide excellent cohesive strength and minimize the increase in weight of the camera module with minimal cost.

Claim 18 recites substantially similar subject matter as disclosed in claim 4; therefore, it is rejected for the same reasons.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0393254 A1) in view of Wu (US 2019/0305023 A1).

As to claim 20, Chen et al. a camera module (Fig.11: camera device 110) comprising:
a printed circuit board (Fig.11: printed circuit board 10);
an image sensor (Fig.11: image sensor chip 20);
a lens assembly (Fig.11: lens module 60) configured to focus image light to the image sensor (it is inherent that optical lens of a camera is used to focus the light to the image sensor); and
molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) disposed around the image sensor ([0040]: “The package portion 50 wraps the side wall of the image sensor chip 20”) to shield ambient light from becoming incident onto the image sensor while allowing the image light from the lens assembly to become incident onto the image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side).
Chen et al. fails to disclose a solder ball grid array electrically coupling the image sensor to the printed circuit board.
However, Wu teaches a solder ball grid array electrically coupling the image sensor to the printed circuit board (Fig.4; [0042]: the plurality of bumps 82 corresponds to the claimed solder ball grid array. The plurality of bumps 82 may include solder balls used to couple a semiconductor package with a motherboard or other electrical device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al. with the teaching of Wu to use a solder ball grid array electrically coupling the image sensor to the printed circuit board, so as to provide high interconnection density, make assembly more efficient, and offer better electrical conductivity due to shorter path between the image sensor and the circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696    

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696